         Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 1 of 32


             Phillip Hassell      70
             Hassell v RHHC
              61212017
              Peggy Antone, CRR




     HASSELL CONSTRUCTION COMPANY, INC.
                                                          FINANCIAL STATEMENTS

                                               FOR THE YEAR ENDED JUNE 30, 2016




M   Morm, Ugon &     Rodriguez
    Certified Public Account11nts
L   A ProCessional Cor~.-rat_ion_ _ ____   _

R
                                       HCCl-CONFIDENTIAL-AAA-PROTECTIVE ORDER-002087
                  HCCI Net
                 Worth Contest                  Exhibit
                  Exhibit ____                    H
                                                                            RHHC Parties Ex. 398
  Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 2 of 32




HASSELL CONSTRUCTION COMPANY, INC.
                                         FINANCIAL STATEMENTS


                            FOR THE YEAR ENDED JUNE 30, 2016




                        HCCl-CONFIOENTIAL-AAA-PROTECTIVE OROER-002
        Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 3 of 32




                                 CQ('!TENTS

FINANCIAL STATEMENTS

INDEPENDENT AUDITORS' REPORT                                                2

BALANCE SHEET                                                               4
                                                                                 i'

STATEMENT OF iNCOME ANO RETAINED EARNINGS                                   5

STATEMENT OF CASH FLOWS                                                     7

NOTES TO FINANCIAL STATEMENTS                                               8


SUPPLEMENTAL SCHEDULES

INDEPENDENT AUDITORS' REPORT ON SUPPLEMENTARY INFORMATION                  18
ACCOUNTS RECEIVABLE                                                        19

NOTES PAYABLE                                                              20

RECONCILIATION OF CONTRACT REVENUE AND COST                               21

CONTRACTS IN PROGRESS                                                      22

COMPLETED CONTRACTS                                                       24




                                                                                :l
                                                                                ,I
                                                                                'I
                                                                                ,;

                                                                                ~
                                                                                ;
                                                                                j



                                HCCl-CONFIDENTIAL-AAA-PROTECTIVE ORDER-002089
           Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 4 of 32




     Morris, Ligon & Rodl'iguez
M    Certified P\tblic Accountants
     A Professional Corporation
L                                                                                    245 Commerte Greco, Suite 210
R                                                                                          Sugar Land, Texas 77478
                                                                                                   (281) 242-2400    ..
                                                                                               Fax: (281) 242-6717
                                                                                            http://www.mlrcpa.com    •'




                                     INDEPENQENT AUDITORS' REPORT


Board of Directors
Hassell Construction Company. Inc.
Houston, Texas
                                                                                                                     .t

We have audited the accompanying financial statements of Hassell Construction Company, Inc.. which
comprise the balance sheet as of June 30, 2016, and the related statements of income and retained earnings
and cash nows for the year then ended, and the related notes to the financial statements.

~anagement's      Responsibllltv for U1e Financial Statements
Management is responsible for the preparation and fair presentation of these financial statements in
accordance with accounting principles generally accepted in the United States of America; this includes the
design, implementation, and maintenance of Internal control relevant to the preparation and fair presentation of
the financial statements that are free from material misstatement, whether due to fraud or error.

Auditors' Resoonslbllity
Our responsibility is to express an opinion on these financial statements based on our audit. We conducted
our audit in accordance with auditing standards generally accepted in the United States of America. Those
standards require that we plan and perform the audit to obtain reasonable assurance about whether the
financial statements are free from material misstatement.

An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the
financial statements. The procedures selected depend on tne auditor's Juctgment, Including the as~essment of
the risks of material misstatement of the financial statements, whether due to fraud or error. In making those
risk assessments, the auditor considers internal control relevant to the entity's preparation and fair
presentation of the financial statements In order to design audit procedures that are appropriate in the
circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal
control. Accordingly, we express no such opinion. An audit also Includes evaluating the appropriateness of
accounting policies used and the reasonableness of significant accounting estimates made by management,
as well as evaluating the overall presentation of the financial statements.

We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our
qualified audit opinion.




                                           HCCl-CoNFIDENTIAL-AAA-PROTECTIVE ORDER-002090
          Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 5 of 32



Independent Auditors' Report
Page 2
                                                                                                                    •·,

                                                                                                                     "

Basis for Qualified OQln.lQn
As discussed In Note 14 to the financial statements, the Company has reported in other assets an account
receivable and a note receivable from various related parties In the aggregale amount of $4, 128,861. We were
unable to obtain appropriate and sufficient audit evidence about lhe carrying amount and collectability of the
receivables because we were unable to confirm the amounts with the related parties. Consequently, we were
unable to determine whether any adjustment to this amount was necessary.
Qualified Opinion
In our opinion, except for the possible effects on the June 30, 2016 financial statements of the matter
discussed in the Basis for Qualified Opinion paragraph, the financial statements referred to in the first
paragraph present fairly, in all material respects, the financial position of Hassell Construction Company, Inc.
as of June 30, 2016, and the results of its operations and its cash flows for the year then ended in accordance
with accounting principles generally accepted in the United States of America.
                                                                                                                   :,
                                                                                                                   ;~
                                                       Morris. Ligon & Rodriguez                                   'I
                                                                                                                   :<




October 24, 2016




                                          HCCl-CC5~1DENTIAL-AAA-PROTECTIVE ORDER-002091
      Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 6 of 32




                                 HASSaL CONSTRUCTION COMPANY, INC.
                                          BALANCE SHEET
                                                  JUNE 30, 2016

                                                   ASSETS


CURRENT ASSETS:
   Cash                                                                           $    1,365,929
   Certiftcate of deposit                                                                673,625
   Accounts receivable:
         Estimates and trade                                      $   4,029,301
         Retalnage                                                    1,979,499
         Officers                                                        13,017
         Affiliate                                                          459
         Other                                                            3,519        6,025,795
   Work in progress:
         Cost and estimated earnings in excess
                of billings on contracts in progress                                   1,039,894
   Prepaid expenses and deposits:
        Prepaid rent                                                     1,000
        Prepaid insurance                                               60,773
        Deposits - other                                                 9,457            7.1.2.30

               Total current assets                                                    9,176,473

PROPERTY AND EQUIPMENT:
   Buildings and improvements                                           198,574
   Machinery and equipment                                            8,506,898
   Leasehold Improvements                                               109,498
   Automobiles and trucks                                               164,723
   Furniture and fixtures                                               104,036
                                                                      9,083,729
     Less accumulated depreciation                                    6,889,915
                                                                      2,193,814
     Land                                                                79.145        2,272,959

OTHER ASSETS:
   Accounts receivable - trade and retainage                            302,909
   Account receivable - related parties                               3,766,012
   Note receivable - related party                                      362,849
   Miscellaneous deposits                                                 3,027
   Certificate of deposit                                             1,502,398
   Cash value life insurance                                            631622         6,000,817

               TOTAL                                                              $   17,4~Q,24~

See notes to financial statements




                                         HCCl-CONFlbENTIAL-AAA-PROTECTIVE ORDER-002092
            Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 7 of 32




                                                                                                                          ..'

                       L I A B I L I Tl E S A N P ST 0 C K H Q L 0 ER S' E 9 U I TY


CURRENT LIABILITIES:
   Current maturities of long-term debt                                                        $       454,870
   Accounts payable:
       Trade                                                            $      2,836,720
            Subcontractor retainage                                               534,020
          Miscellaneous
     Accrued expenses:                                                      ------- 4,243           3,374,983

          Insurance, Interest and taxes                                           121,132
            Payrolls                                                              125,726
        Other                                                                     126.188              373,046
    Advance billings:
        Billings in excess of cost and estimated
              earnings on contracts in progress                                                     1,227,689
    Federal income tax payable • current                                                              304,611

                Total current llabllltles                                                           5,735, 199

DEFERRED FEDERAL INCOME TAX                                                                            578,550

LONG-TERM DEBT:
    Total                                                                      5,002,387
    Less current maturities                                                      454,870            4,547,517

STOCKHOLDERS' EQUITY:
   Preferred stock                                                             1,647,000
   Common stock                                                                  112,006
   Additional paid-in capital                                                  1,059,903
   Retained earnings                                                           4,174,095
                                                                               6,993.004
    Less treasury stock • at cost                                           _.._(4_04,02~1. _ _6. . .5_8_.B._98_3_
                                                                                                      .




                TOTAL                                                                          $   17,450.249




                                                                                                                     ::


                                            HCCl-CO~FIDENTIAL-AAA-PROTECTIVE ORDER-002093
          Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 8 of 32



                            HASSELL CONSTRUCTION COMPANY, INC.
                         STATEMENT OF INCOME ANO RETAJNEO EARNINGS
                              FOR THE YEAR ENDED JUNE 30, 2016

CONSTRUCTION REVENUE                                                             $ 26,264, 174

DIRECT COSTS:
    Labor                                                     $    3,714,264
    Materials                                                     11,976,263
    Subcontracts                                                   3,447,173
    Depreciation                                                     968,713
    Equipment operating costs                                        623,136
    Leased employees                                                 936,049
    Labor burden and fringes                                          "118,563
    Equipment rentals                                              1, 190,036
    Tools and Sl1pplies                                                75,417
    Automobiles and trucks                                           233,475
    Performance bonds                                                  49,257
    Minor equipment rentals                                            67,831
    Field office                                                       47,578
    Other direct costs                                               492,327       24,540,082
                                                                                                    ;
FIELD PROFIT                                                                        1 ,724,002

GENERAL AND ADMINISTRATIVE EXPENSES:
                                                                     44,530                        '~
   Car allowance and operations
   Computer expense
   Contributions
                                                                     17,709                        '
                                                                                                   i
                                                                                                   <
                                                                      3.450                       ·t
   Depreciation                                                      11,719                        ~
   Dues and subscriptions                                            18,166                       ;1
   Insurance                                                        205,706                       '.i
                                                                                                  .~
   Leased employees                                               1,711,225
                                                                                                  :~
   Legat and professional                                           305,375                       .,
                                                                                                  "
   License and permits                                               13,266                       ,,B
   Meals and entertainment                                           17,735                       ;i
   Office supplies and expense                                       61 ,328                      ~t
                                                                                                  i·


                                                                                                  ~i
   Rent                                                              81,672
   Salaries • office                                                 10,259
   Salaries • officer                                                80,821                       •)

   Salaries • safety award bonuses                                   15,080                       "l
   Sales and promotional                                              3,532
   Taxes • ad valorem and general                                   208,463
   Taxes • payroll                                                    5,432
   Telephone and radio                                               59.117
   Travel                                                             3,907
   Utilities                                                         11, 157
   Miscellaneous                                                     43,574         21933,223

OPERATING LOSS                                                                     (1,209, 131)
OTHER INCOME (EXPENSE):
   Gain on disposal of assets                                     2,376,547
   Interest income                                                  184,907
   Interest expense                                                (206,838)
   Miscellaneous                                                      7,784         2,362,400

INCOME BEFORE FEDERAL INCOME TAXES                                                  1,153,269




                                    HCCl-CO~FIDENTIAL-AAA-PROTECTIVE ORDER-002094
          Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 9 of 32




                             HASSELL CONSTRUCTION COMPANY, INC.
                          STATEMENT OF INCOME ANO RETAINED EARNINGS
                               FOR THE YEAR ENDED JUNE 30, 2016

PROVISION FOR FEDERAL INCOME TAXES:
     Current                                                          438,873
    Deferred                                                          (40,935)        397,938
                                                                                                   •, ,

NET INCOME                                                                            755,331      ::'

RETAINED EARNINGS· BEGINNING OF YEAR                                                3.418,764

RETAINED EARNINGS· END OF YEAR                                                   $ 4.174.0fl§.Q
See notes to financial statements




                                                                                                   >
                                                                                                  .,· ~




                                                                                                  ,.,
                                      HCCl-CONFIDENTIAL-AAA-PROTECTIVE ORDER-002095               if
                                                                                                  ~
                                                                                                  ~
         Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 10 of 32




                                HASSELL CONSTRUCTION COMPANY, INC.
                                    STATEMENT OF CASH FLOWS
                                  FOR THE YEAR ENDED JUNE 30, 2016

CASH FLOWS FROM OPERATING ACTIVITIES:
   Net income                                                      $         755,331
   Adjustments to reconcile net income to net cash
        used by operating activities:
            Depreciation                                                     980,432
            Increase in cash surrender value of life insurance                (3,885)
            Deferred federal income tax                                      (40,935)
            Gein on disposal of assets                                    ~2.376,547l     $    (685,604)

     Changes in operating assets and liabilities:
         Decrease (increase) in operating assets:
              Accounts receivable                                            511,849
              Work in progress                                               523,833
              Prepaid expenses and deposits                                   (6,981)
              Other assets                                                  (176,349)
         Increase (decrease) in operating liabilities:
              Accounts payable                                            (2,260,484)
              Accrued expenses                                                29,543
              Advance billings                                               505,065
              Federal income tax payable - currenl                           304,611           {568,913)

CASH FLOWS FROM INVESTING ACTIVITIES:
   Net investment in certificates of deposits                             (1,504,419)
   Proceeds from disposal of assets                                        2,827,283
   Purchase of property and equipment                                        {83,270)         1,239,594

CASH FLOWS FROM FINANCING ACTIVITIES:
   Proceeds from long-term debt                                                976,217
   Payments of long-term debt                                          ·-·· (1,788,031)        (811,814)

DECREASE IN CASH                                                                               {026,73"7)

CASH • BEGINNING OF YEAR                                                                      2.192,666

CASH • END OF YEAR                                                                        $   1.365,929

SUPPLEMENTAL DISCLOSURES:
   Income tax paid                                                                        $     83,500
   Interest paid                                                                               206,838
   Non-cash investing and financing activities:
        Direct financing of property and equipment purchases                                  1,049,945

See notes to financial statements




                                            HCCl-COfqFIOENTIAL-AAA-PROTECTIVE OROER-002096
       Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 11 of 32




                              HASSELL CONSTRUCTION COMPANY, INC.
                                NOTES TO FINANCIAL STATEMENTS
                                FOR THE YEAR ENDED JUNE 30, 2016

1. Nature of Business and Significant Accounting Polfclos

   liiltllre of Business
   The Company's operations consist of concrete paving, underground utility installation and site work.

   Accounting Estimat§s
   The preparation of financial statements in confom1ity with generally accepted accounting principles
   requires management to make estimates and assumptions that affect the reported amounts of assets
   and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and
   the reported amounts of revenues and expenses during the reporting period. Actual results could differ
   from those amounts.
   Fair Valye Measurements
   The carrying value of cash and cash equivalents, accounts receivable, prepaid expenses and deposits,
   accounts payable and accrued expenses approximate fair value due to the shorMerm maturities of these
   assets and liabilities. The carrying amounts of the Company's long-term debt approximate fair value
   based on borrowing rates currently available for debt of similar terms and maturities.

  §2lance Sheet Classifications
  The Company includes lo current assets and current liabilities amounts, such as retentions, receivable
  end payable, under construction contracts which may extend beyond one year. A one-year time period is
  used as the basis for classifying all other current assets and current liabilities.
  Cash and Cash Equivalents
  Cash includes checking, money market, and certificate of deposit accounts, and all highly liquid
  investments with an original maturity of three months or less, 11 any.

  Certi{icates of Deposit
  Certificates of deposit with a maturity in excess of three months but less than one year are included in
  current assets on the balance sheet. Certificates of deposit with remaining maturity dates in excess of
  one year are included in other assets on the balance sheet Certificates of deposit are stated at cost plus
  accrued interest (see Note 3).
  Income and Expense Recognition
  Income and expenses are recognized using the accrual method of accounting with revenue from long-
  term construction contracts being recognized using the percentage of completion method. The                        "•'
  percentage of completion is determined by the ratio of cost incurred to date to the estimated total cost to
  be incurred. No field profit is recognized on contracts less than fifteen percent complete. Losses on
  contracts are provided for tn their entirety when estimates indicate a loss will be incurred.                      .:

  The Company has occasionally combined contracts that are in the same area with the same owner. The
  Audit and Accounting Guide for Construction Contractors states that the basic presumption should be
  that each contract represents a separate profit center, that is, costs and revenues are generally
  accumulated and income is normally measured on a contract-by-contract basis. The basic presumption
  can only be overcome by persuasive evidence to the contrary. Management believes there is persuasive
  evidence that combining these contracts is necessary, on these occasions, as the jobs are in such close
  proximity to each other that each job benefits from sharing costs and resources so the matching of
  revenue and costs are more accurate if combined. Management also believes there is no material
  difference between the income recognlZed on the contracts combined and the Income that would be
  recognized If the contracts were separately stated.




                                          HCCl-C0AFIDENTIAL-AAA-PROTECTIVE ORDER-002097
       Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 12 of 32




                               HASSELL CONSTRUCTION COMPANY, INC.
                                 NOTES TO FINANCIAL STATEMENTS
                                 FOR THE YEAR ENDED JUNE 30, 2016
1. Nature of Business and Significant Accounttng Policies - Continued

    Qeferced federal Income Tax
    Deferred federal Income tax is determined using the liability method, where deferred tax assets and
    liabilities are recognized for temporary differences between the tax basis of assets and liabilities and their
    reported amounts in the financial statements. Deferred tax assets Include tax carryforwards and are
    reduced by a valuation allowance if, based on available evidence, it is more likely than not that some
    portion or all of the deferred tax asset will not be realized.
    eroperty. Equipment. and Oeoreciation
    Property and equipment are stated at cosl Maintenance and repairs are charged to operaUons as
    incurred. Depreciation Is computed using the straight-line method over the followlng estimated useful
    lives:

          Buildings and improvements                                          15 to 25 years
          Machinery and equipment                                               3 to 8years
          Leasehold Improvements                                              15 to 20 years
          Automobiles and trucks                                                     5years
          Furniture and fixtures                                                3 to 8years

   Advertising
   The Company expenses advertising costs when incurred.

   Accrued Compensated Absences
   Certain employees are entitled to paid vacations. sick days and personal days off, depending on job
   classification, length of service, and other factors. An accrued compensated absences estimate has not
   been made for the year ended June 30, 2016. Management does not expect this cost to have a
   significant impact on the Company's financial statements.

   Warranties
   Many of the Company's construction contracts contain warranty provisions covering defects In equipmen~
   materials or workmanship that continue up to one year after the customer accepts the project or upon
   substantial completion. Because the Company has not experienced material warranty costs management
   does not believe an accrual for these costs is necessary.
2. Concentration of Credit Risk

   The Company maintains cash accounts and certificates of deposit in several banks. The accounts are
   insured up to $250,000 at each institution by the Federal Deposit Insurance Corporation. The amounts In
   excess of this coverage are uninsured and are subject to loss should the banks fail, with possible offset
   against outstanding loans. At June 30, 2016 the Company had $3,251,300 in uninsured cash and
   certificate of deposit balances.

   The Company provides construction services for and grants credit to various governmental and private
   entities located throughout the greater Houston and Southeast Texas areas.

3. Certificates of Deposit

   At June 30, 2016, the Company had a three month certificate of deposit in the amount of $181,206, with
   interest of .125%, maturing September 30, 2016. On September 30, 2016 the Company renewed this
   certificate of deposit (see Note 17).

   At June 30, 2016, the Campany had a one year certificate of deposit in the amount of $673,625, with
   interest of .3o/o, maturing August 24, 2016. On August 24, 2016 the Company renewed this certificate of
   deposit (see Note 17).


                                          HCCl-CoNf'IOENTIAL-AAA-PROTECTIVE ORDER-002098
        Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 13 of 32




                               HASSELL CONSTRUCTION COMPANY, INC.
                                 NOTES TO FINANCIAL STATEMENTS
                                 FOR THE YEAR ENDED JUNE 30, 2016

3. Certificates of Deposit - Continued

   At June 30, 2016, the Company also had a two year certificate of deposit in the amount of $1,502,398,
   with Interest of .65%, maturing February 25, 2018. The certificate serves as collateral on the Company's
   llne of credit with CommunityBank of Texas (see Note 5).
4. Accounts Receivable and Bad Debt Allowance

   Trade accounts receivable are periodically evaluated for collectability based on past credit history with
   customers and their current financial condition. Management of the Company is of the opinion trade
   accounts receivable at June 30, 2016 are collectible. Accordingly, no provision for bad debt allowance
   has been made.
   At June 30, 2016 the Company had an accounts receivable trade and retalnage balance of $302,909
   where collection Is being delayed as a result of a lawsuit (see Note 16). Management is of the opinion
   this balance is collectible The account receivable is shown as other assets In these financial statements.


5. Line of Credit

   During the year ended June 30, 2016 the Company extended Its line of credit agreement with
   Community8ank of Texas to mature on July 25, 2017 with an interest rate equal to the greater or the
   published prime rate or 5%, collateralized by chattel paper, accounts, eligible equipment, general
                                                                                                                    :i
   intangibles, a Deed of Trust, a certificate of deposit, and the personal guaranty of the principal
   stockholder. The agreement provides for advances up to $5,000,000 limited to the borrowing base. The
   borrowing base is 80% of eligible accounts receivable reported at the end of each month and 65% of
   eligible equipment. The equipment must be appraised at least once in each fiscal year by an appraisal
   firm acceptable to lender. At June 30, 2016 the Company had a $3,813, 711 balance on the line of credit
   (see Note 6).

   The line of credit agreement requires that the Company meet certain financial covenants at all times
   including a current ratio of not less than 1.25 to 1.00, working capital of not less than $3,000,000, tangible
   net worth of not less than $5,250.000 and debt to tangible net worth of not more than 3.5 to 1.00 all of
   which are to be tested at the end of each fiscal year. The agreement also requires that the Company be
   in compliance with various affirmative and negative covenants.
6, Long-Term Debt                                                                                                   .I
   Long-term debt consists of the following:

         Note payable In monthly installments of $3,334, including annual Interest of                               .~i
         4%, collateralized by a Peterbilt tractor                                    $                  15,460     j

         Note payable in monthly installments of $4,565, including annual interest of
         3.6%. collateralized by various equipment                                                      31,572

         Note payable In monthly installments of $1,729, including annual interest of
         5%, collateralized by a Ford F550                                                               6,452

         Note payable in monthly Installments or $2,557, with no interest collateralized
         bya planer                                                                                     25,563

         Note payable in monthly installments of $1,941, including annual interest of
         4.5%, collateralized by a Peterbilt 337                                                        22,586


                                           HCCl-Ca<JFIDENTIAL-AAA-PROTECTIVE ORDER-002099
         Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 14 of 32



                              HASSELL CONSTRUCTION COMPANY, INC.
                                NOTES TO FINANCIAL STATEMENTS
                                FOR THE YEAR ENDED JUNE 30, 2016

6. Long-Term Debt - Continued

         Note payable in monthly installments of $2,589, Including annual interest of
         1.24%, collaterallzed by a D21P-8 crawler dozer

         Note payable in monthly installments of $2,767, with no interest, collateralized
         by a 039PX-23 crawler dozer

         Note payable in monthly installments of $2,804, with no interest, collateralized
         by a WA2.00-6 wheel loader

         Note payable in monthly installments of $2,719, with no interest, cotlateralized
         by a PC88MR-8 hydraulic excavator

         Note payable in monthly installments of $4,151, with no interest, collateralized
         by a D61PX-23 crawler dozer

         Note payable in monthly installments of $4, 151, with no interest, collateralized
         by a 061PX-23 crawler dozer

         Note payable in monthly installments of $3,839, with no Interest. collateralized
         by a PC240LC-10 hydraulic excavator

         Note payable in monthly Installments of $2,984, with no Interest, collateralized
         by a WA200-7 wheel loader

         Note payable in monthly installments of $3, 178, with no interest, collateralized
         by a WA:J.00-7 wheel loader

         Note payable in monthly installments of $3,571 , with no interest, collateralized
         by a PC240LC-10 hydraulic excavator

         Line of credit (see Note 5)

         Less current maturities


   The following are maturities of long-term debt:

                                                        June 30, 2017                        $
                                                        June 30, 2018
                                                        June 30, 2019
                                                        June 30, 2020

                                                                                             $=-~
   Certain note agreements contain a due on demand clause. Subsequent to June 30, 2016 the Company
   obtained waivers for these due on demand clauses.

7. Operating Leases

   During the y,ear ended June 30, 2016 the Company leased certain equipment and vehicles under
   agreements classified as operating leases. Total rental expense incurred by the Company for these
   leases for the year ended June 30, 2016 was $413, 664.



                                          HCCl-CONFIDENTIAL-AAA-PROTECTIVE ORDER-002100
         Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 15 of 32




                               HASSELL CONSTRUCTION COMPANY, INC.
                                 NOTES TO FINANCIAL STATEMENTS
                                 FOR THE YEAR ENDED JUNE 30, 2018

 7. Operating Leases - Continued

     Minimum future rental payments under non-cancelable operating leases having remaining terms in
     excess of one year as of June 30, 2016 are:

                          Year Ended                                            Amount

                         June 30, 201 ·1                                  $         266,781
                         June 30, 2018                                               72.892

                                                                          $         ~~9~73
 8. Deferred Federal Income Tax

    Deferred federal income tax is provided for the difference between financial and taxable Income resulting
    from the use of the Modified Accelerated Cost Recovery System for federal income tax purposes. Al
    June 30, 2016 the Company had a deferred tax liability in the amount of $578,550.

 9. Capital Structure

                                                            Authorized                       Issued
                                                         --S""'h,,..ar"""e;a;s_____ _S_h_ares         Par Value -

          Class A common stock - $1 par value               1.000.000              102,006     $        102,006
          Class B common stock • no par value               1,000,000              130,099               10,000
          Preferred stock - $15 par value                   1,000,000              109,800            1.647,000
                                                                                                                    !;
                                                            3.000.000              341 .905 - $       1.759.006

    At June 30, 2016, 27,450 shares of preferred stock and 36,300 shares of class A common stock were
    held as treasury stock.

    Class A common stock has voting rights of one vote per share and no liquidaUon or dividend preference.

    Class e common stock has no voting rights until the death of James C. Hassell, the principal stockholder,
    whereupon class 8 common shares shall become entitled to one vote per share. It has no liquidation or
    dividend preference.

    The preferred stock has voting rights of ten votes per share and a liquidatlon preference of 100% of its
    par value per share. It has first priority to non-cumulative, non-participating dividends of 9% of its par
    value.
10. Significant Estimates

    As stated in Note 1, the Company uses the percentage of completion method for recognizing revenue
    earned on contracts in progress. The reliability of this method for determining revenue earned to date is
    dependent on the accuracy of the contract amounts and management's estimate of the cost to complete
    the contracts. Contract amounts are determined based on the original estimate of the unit quantities
    multiplied by the unit prices. It is reasonably possible that future quantity variances could occur due to
    changes in the scope of the original contract or due to differences in actual quantities incurred upon
    completion from those originally estimated at inception of the contract. Management's estimates of cost
    to complete contracts in progress at the balance sheet date could change due to unpredictable events
    such as adverse weather. Significant changes In the contract amounts or total estimated cost could
    materially effect the revenue and net income reported on the statement of income and retained earnings.




                                           HCC1-coliF10ENTIAL-MA-PROTECTIVE OROER-002101
        Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 16 of 32




                              HASSELL CONSTRUCTION COMPANY, INC.
                                NOTES TO FINANCIAL STATEMENTS
                                    FOR nu: YEAR ENOeo JUNE 30, 2016

11. Cost and Estimated Earnings on Contracts In Progress
    Billings in excess of cost and estimated earnings on contracts in progress at June 30, 2016 consist of the
    following:

          Billings to date                                                                  $      89,954,691
          Less:
              Cost to date                                              $    84,793,186
               Estimated earnings                                             4,973.710            89,766,696

              Billings In excess or cost and estimated earnings ~ net                       $     .....   1§7,72§

          Billings in excess of cost and estimated earnings on contracts in progress        $       1,227,689
          Cost and estimated earnings in excess of billings on contracts In progress            __!,039,894

              Billings in excess of cost and estimated earnings - net                       $             1sz.t~~
12. Backlog

    The following schedule summarizes changes in backlog amounts on contracts during the year ended
    June 30, 2016. Backlog represents the amount of gross revenue the Company expects to realize from
    contracts in progress at year end and contractual agreements on work which has not yet begun.
          Backlog balance at June 30, 2015                                                  $      23,126,876
          Revisions to contract estimates at June 30, 2015                                             817,146
          New contracts added during the year ended June 30, 2016                                   7,247,856
                                                                                                   31 ,191,878
          Less contract revenues earned during the year ended June 30, 2016                        26,264,174
                                                                                                                    ·'
          Backlog balance at June 30, 2016                                                  $.       4,927,704      "
                                                                                                                    :.
    The Cornpany entered into additional conttacts with estimated revenues of $12,976,557 between July
    1. 2016 and October 24, 2016.
13. Major Customers

    For the year ended June 30, 2016 the Company had revenues in excess of 10% of Its gross revenues
    attributable to various customers which totaled $11,093,720. At June 30, 2016 amounts due from these
    customers included in accounts receivable were $3,271,258.
14. Related Party Transactions

    During the year ended June 30, 2016 the Company rented certain equipment from a trust which owns all
    of the Class B common stock of the Company. The rental costs incurred during the year ended June 30,
    2016 were $81, 188 reported in direct costs· equipment rentals on the statement of income and retained
    earnings, and accrued expenses • other on the balance sheet.
    During the year ended June 30, 2016 the Company entered Into a contract with a related company,
    owned 50% by the principal stockholder of the Company, to provide paving services related to a
    community development. The contract is 18.46% complete at June 30, 2016. Revenues earned to date
    related to this contract at June 30, 2016 totaled $226, 135. At June 30, 2016 the Company reported cost
    and estimated earnings in excess of billings of $114,762 on this contract.




                                          HCCl-CO~IDENTIAL-AAA-PROTECTIVE ORDER-002102
         Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 17 of 32




                               HASSELL CONSTRUCTION COMPANY, INC.
                                 NOTES TO FINANCIAL STATEMENTS
                                  FOR THE YEAR ENDED JUNE 30, 2016

14. Related Party Transactions - Continued

    During the year ended June 30. 2016 the Company recorded leased labor expenses of $2,647,274,
    payable to a related company. Amounts due to this affiliate at June 30, 2016 which are included in
    accounts payable - trade, totaled $47 ,553. The Company also had amounts due from this affiliate of
    $459 and $7,204 which are included in accounts receivable - affiliate and accounts receivable - trade.
    respectively, at June 30, 2016. The Company also leases office space from this affiliate on a month-to-
    month basis. Total rental expense for the year ended June 30, 2016 was $60,500. The Company
    purchased this office building from this aftlllate on August 31, 2016 (see Note 17). During the year ended
    June 30, 2012 the Company entered into a contract with this affiliate to provide paving services related to
    a community development. The contract Is 91 .21% complete at June 30, 2016. Revenues eamed to date
    related to this contract at June 30, 2016 totaled $1,267,819. At June 30, 2016 the Company reported
    cost and estimated earnings in excess of bfllings of $20,494 on this contract

     On July 1, 2012 the Company entered into a joint venture agreement with the related companies of R.
    Hassell & Co., Inc.• R Hassell Builders, Inc., The R Hassell Holding Companies, Inc. and G .R. Group
    Resources. Inc. (collec.iively R. Hassell) to engage as joint venturers in the construction of certain public
    and/or private contracts awarded to the Company or the related companies from that date unUI
    termination of the agreement. The joint venture agreement called for sharing of profits with R. Hessell
    receiving 25% of net profits on completed contracts and the Company receiving 75% of net profits. Net
    losses on completed contracts are to be shared equally. The agreement provides that applicable main or
    branch office overhead of the joint venturers may be charged to the joint venture construction projects.
    Equipment costs and other costs of construction were to be charged to contracts under the Joint venture
    agreement In accordance with sound accounting practices. The joint venture agreement was terminated
    on July 17, 2013. All contracts entered into between July 1, 2012 and July 17, 2013 are governed by the         ..
    joint venture agreemenl There were three contracts in progress at June 30, 2016 subject to the joint
                                                                                                                    ·'
    venture agreement. There were no contracts completed during the year ended June 30, 2016 subject to             ,;
    the joint venture agreement. The Company is reporting a balance due from the related companies in
    other assets of $3,766,012 at June 30, 2016. This balance includes interest charges of $175,462 along
    with other costs Incurred on behalf of the related companies of $143,881 for the year ended June 30,
    2016 (see note 16).

    Al June 30, 2011 the Company had an unsecured note receivable due from a related party in the amount
    of $362,849. The note was to be payable in full on October 15, 2011 with annual interest of 5% payable
    quarterly. The balance has not been paid as of the date of the auditors' report and has been reported in
    other assets as of June 30, 2016.
15. Accounting for Uncertainty In Income Taxes

    The Company files United States income tax returns and files State of Texas franchise tax returns. At
    June 30, 2016, the Company's tax returns open for review by taxing authorities included the years ended
    June 30, 2013 to June 30, 2015 for United States tax returns, and the years ended June 30, 2012 to June
    30, 2015 for the State of Texas tax returns.




                                                                                                                    :;




                                            HCCl-CO~f=IDENTIAL-AAA-PROTECTIVE OROER-002103
        Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 18 of 32




                               HASSELL CONSTRUCTION COMPANY, INC.
                                 NOTES TO FINANCIAL STATEMENTS
                                  FOR THE YEAR ENDED JUNE JO, 2016

16. Litigation and Contingency

    The Company has filed a lawsuit against Springwoods Realty Company and ~tarns County Improvement
    District No. 18 (owners) which were owners of a contract on which the Company was the general
    contractor. The Company is seeking to recover damages proximately caused by the failure of the owners
    to provide the Company with plans adequate and suitable to bid and bufld the project, alternatlvei'f
    caused by the disruption, delays and hindrances to the progress of its work, and alternatively caused by
    certain alleged fraudulent practices by Springwoods Realty Company. The Company has engaged an
    expert to determine the amount of the damages inet1rred, however, his report has not yet been finalized.
    The owners vigorously deny any liability. The owners have sued the project's engineering firm for
    indemnity and contribution. The case was abated pending a determination of certain legal issues in a
    potential bankruptcy proceeding pending In the Bankruptcy Court for the Southern District of Texas, but
    this bankruptcy proceeding was dismissed during the year ended June 30, 2016 (see below). The case
    is currently set for a hearing on defendants' motions for summary judgement. The Company's
    management is confident that it will prevail and is actively pursuing this claim and will pursue settlement
    upon reasonable terms. At June 30, 2016 the Company has recorded uncollected accounts receivable of
    $302,909 on this contract (see Note 4). The Company subcontracted the majority of this contract to R.
    Hassell & Co., Inc. (a related company) and advanced the related company funds to complete the
    contract. Any amount received by the Company as the result of a favorable outcome will be applied to the
    account receivable and note receivable from the related parties reported in other assets on the balance
    sheet (see Note 14). On September 15, 2014 several related parties that have previously brought claims
    against the Company, which are now subject to an arbitration proceeding, have attempted to intervene in
    this matter (see below).

    rhe related companies of R. Hassell (plaintiffs) who had entered into a joint venture agreement with the
    Company (see Note 14) have filed a petition for declaratory judgment against the Company alleging that
    the Company breached the joint venture agreement by failure to provide the plaintiffs with an accounting
    or the joint venture projects; by failure to reimburse the plaintiffs for costs Incurred on joint venture
    projects which include labor, equipment, subcontract. overhead and by failure to pay the plaintiffs their
    share of joint venture profits. In addition, the plaintiffs are alleging that the Company breached the joint
   venture agreement by laking over assets of the plaintiff and utilizing them to conduct work on construction
    projects that ware not included in the joint venture. The plaintiff Is seeking to recover $4,999,999. plus
    attorneys' fees, interest. arbitration costs and punitive I exemplary damages. The judge In this case has
    remanded tt to binding arbitration. The plaintiffs requested that the judge reconsider this decision and the
   request was denied. As a result the plaintiffs ffled a Demand for Arbitration dated May 2, 2014 against the
   Company. In addition, the plaintiffs filed a Petition for Writ of Mandamus in the Texas Court of Appeals
   seeking review of the trial courts order compelling arbitration and abatement of the lawsuit. The outcome
   of the Petition for Writ of Mandamus Is unknown at this time. The arbitration proceedings had been
   stayed by order of the Bankruptcy Court pending the resolution of the involuntary petition (as e)(plained in
   the following paragraphs) but the bankruptcies have since been dismissed and arguably stayed until
   October 17, 2016. On October 18, 2016 the American Arbitration Association (AAA) held an initial status
   conference to discuss Issuance of a new scheduling order. At this time the panel entered an order
   setting new deadlines to amend pleadings and a hearing schedule regarding the same in December
   2016. It is ar)ticipated that a scheduling order setting this matter for final hearing will be entered          .:

   thereafter. The Company intends to vigorously defend itself against these claims.




                                           HCCl-cORPIDENTIAL-AAA-PROTECTIVE OROER-002104
        Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 19 of 32




                               HASSELL CONSTRUCTION COMPANY, INC.
                                 NOTES TO FINANCIAL STATEMENTS
                                  FOR THE YEAR ENDED JUNE 30, 2016

16. Litigation and Contingency· Continued

    On May 2, 2014 the Company filed its own Demand tor Arbitration: James C. Hassell and Hassell
    Construction Company, Inc. v. R. Hassell, and Royce J . Hassell and Silvia T . Hassell. The Company is
    seeking to recover up to $10,000,000 based on claims of breach of contract, fraud, breach of fiduciary
    duty and business disparagement. The Company has also sought to foreclose on several deeds of trust
    securing indebtedness to the Company. Royce and Silvia Hassell filed a lawsuit seeking a judicial
    declaration that they are not proper parties to the pending arbitration and whether real property Interests
    of theirs are arbitrable. The Company intends to vigorously pursue these claims. On December 16, 2014
    Royce and Silvia Hassell filed another Petition for Writ of Mandamus in the First Court of Appeals seeking
    relief from the order transferring their individual claims to arbitration. The Petition for Writ of Mandamus
    was pending and stayed by order of Bankruptcy Court pending the resolution of the involuntary petition
    (as explained rn the below paragraph) but the bankruptcy has since been dismissed and the stay llrted.
    According to outside legal counsel, the court could consider the petition, however, based on the passage
    of time it seems somewhat unlikely.

   The Company filed a motion to consofidate the two proceedings and on September 3, 2014 the R7
   arbitrator granted the motion to consolidate. on February 5, 2015, an Involuntary PeUtlon under Chapter
   7 of the Bankruptcy Code was filed against two alleged debtors, Hassell 2012 Joint Venture and
   Springwoods Joint Venture (collectively, the "Alleged Debtors"). by R. Hassell Holding Company, Inc.
   The Company is alleged to be involved as a joint venturer In these j oint ventures. The Involuntary Petition
   alleges, under penalty of perjury, that the Alleged Debtors are "generally not paying such debtor's debts
   as they become due, unless such debts are the subject of a bona fide dispute as to llablllty or amount."
   The Court subsequently split the case into two separate cases. The Court ruled that Hassell 2012 Joint
   Venture was a partnership under Texas Law, but upon motion by the Company, the court has now
   dismissed this case which is a significant victory for the Company. R. Hassell Holding, Inc. filed a Motion
   for Reconsideration of the Court's ruling, but this was denied on October 17, 2016. The Springwoods
   Joint Venture case was also dismissed during the year ended June 30, 2016 and Is considered final and
   noo-appealable.

    On October 15, 2013 The Company filed a lawsuit against ·rrunkline Gas Company, LLC, Panhandle
    Eastern Pipe Line Company, LP, Southern Union Panhandle, LLC, Sea Robin Pipeline Company, LLC,
    Isaacks Directional Drilling and Isaacks Contracting, Inc. seeking to recover damages of between
   $300,000 and $500,000 inc~1rred due to delays as a result of the migration of drilling mud from a well into
    the excavation, preparation and paving being conducted by the Company on the Springwoods Village
   Parkway Phase II project The Company has since made the decision to non-suit its claims against the
   defendants but the Company will remain In the case however, because one of its subcontractors (R.
   Hassell & Co., Inc.) on the Springwoods Village Parkway Phase II project filed a plea in intervention and
   alleged cross claims against the Company for inter alia breach of an alleged partnership agreement
   involving the Springwoods Village Parkway Phase II project. The case was abated pending a
   determination of certain legal Issues in a potential bankruptcy proceeding pending In the Bankruptcy
   Court for the Southern District of Texas, but this bankruptcy proceeding was dismissed during the year
   ended June 30, 2016 (see aforementioned paragraphs). During the course of the bankruptcy
   proceeding, the bankruptcy judge, although not fully and finally deciding the issue, authored a
   memorandum opinion calling into serious doubt whether the Company and R. Hassell & Co., Inc. were in
   fact partners In the Springwoods Village Parkway Phase II project Discovery has just begun. and
   according to outside legal counsel. it is too early in the case to determine whether the Company may
   have any real liability or the extent of damages flowing therefrom. However, given the bankruptcy judge's
   memorandum opinion, the Company believes that its liability and any damages are limited and potentially
   minimal, If not non-existent, other than the cost or the defense. The Company has not recorded any
   amounts in connection with this lawsuit in these financial statements.



                                           HCCl·C~FIDENTIAL·AAA·PROTECTIVE ORDER·002105
         Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 20 of 32




                              HASSELL CONSTRUCTION COMPANY, INC.
                                NOTES TO FINANCIAL STATEMENTS
                                FOR THE YEAR ENDED JUNE 30, 2016

16. Litigation and Contingency - Continued

    On February 7, 2015 a Company employee was injured inside a trencn excavation during operations to
    tie~ln a water line. On that same day, Occupational Safety and Health Administration (OSHA) conducted
    a site Inspection of the Company's operations for the water-line job. On July 22, 2015 OSHA issued the
    Company citations resulting from its site inspection on February 7, 2015. The citations further assessed
    a total of $420,300 in proposed penalties against the Company. On August 11, 2015, the Company
    served its notice of contest, thereby officially contesting the citations, lndudtng the proposed penallles.
    On September 2, 2015, the Secretary of Labor filed his complaint against the Company, which the
   Company has timely answered. On July 26, 2016 the parties attended a mandatory settlement
   conference conducted by an administrative law judge for the Occupational Safety and Health Review
    Commission (OSHRC). As a result of this conference the Company and the Secretary of Labor reached
   a tentative settlement of this matter dependent on the Company's production of the June 30, 2016
   audited financial statements demonstrating no significant change in the company's financial status as of
   the June 30, 2015 audit. Legal counsel Is unable to opine as to whether the likelihood of an unfavorable
   outcome is either probable or remote and, thus. expresses no opinion as to the likely outcome of this
   matter. In the opinion of Company management. this matter will not have a material effect on the
   Company's financial position. The Company has not recorded any amounts in connecUon with this
   lawsuit In these nnanclal statements.
17. Subsequent Events

   On August 24, 2016 and September 30, 2016 the Company renewed two certificates of deposit (see Note
   3).

   On August 31, 2016 the Company purchased an office building from an affiliated company, which the
   Company had previously leased on a month-to-month basis, for $360,000 (see Note 14).

   The Company evaluated events that occurred subsequent to June 30, 2016 through the date of issuance
   of these financial statements on October 24, 2016. There were no other material recognized or non·
   recognized subsequent events during this period, other than as mentioned In note 16.
                                                                                                                  "




                                         HCCl-CONFIDENTIAL-AAA-PROTECTIVE OROER-002106
Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 21 of 32




               §UPPLEMENTAL SCHEDULES




                      HCCl-CONFIOENTIAL-AAA-PROTECTIVE OROER-002107
          Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 22 of 32




M    Morris, Ligon & Rodriguez
     Certified Public Accountants
L    A Professional Corporation
                                                                                         24S Commerce Green, Suite 210
R                                                                                              Sugar Land, Texos 77478
                                                                                                        (281) 2-42-2400
                                                                                                   Fax: (281) 242-6717
                                                                                                 h11p:l/www.mlrcpa.com




                INDEPENDENT AUDITORS' REPORT ON SUPPLEMENTARY INFORMATION


Board of Directors
Hassell Construction Company, Inc.
Houston, Texas

We have audited the financial statements of Hassell Construction Company, Inc. as of and for the year ended
 June 30, 2016, and our report thereon dated October 24, 2016, which expressed a qualified opinion on those
financial statements, appears on pages 2 and 3. Our audit was conducted for the purpose of forming an
opinion on the financial statements as a whole. The attached schedules of accounts receivable, notes
payable, reconciliation of contract revenue and cost. contracts in progress, and completed contracts are
presented for purposes of additional analysis and are not a required part of the financial statements. Such
information is the responsibility of management and was derived from and relates directly to the underlying
accounting and other records used to prepare the financial statements. The information has been subjected
to the auditing procedures applied in the audit of the financial statements and certain additional procedures,
including comparing and reconciling such information directly to the underlying accounting and other records
                                                                                                                          I
used to prepare the financial statements or to the financial statements themselves, and other additional                  .1
procedures in accordance with auditing standards generally accepted in the United States of America. In our
opinion, the infonnation is fairly stated in all material respects in relation to the financial statements as a whole.



                                                          Morris, Ligon & Rodriguez




October 24, 2016




                                              HCCl-cd~FIOENTIAL-AAA-PROTECTIVE ORDER-002108
              Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 23 of 32




                                      HASSELL CONSTRUCTION COMPANY, INC.
 ~                                          ACCOUNTS RECEIVABLE
 >
 l                                               JUNE 30, 2016
 i
•'
<
..l                                                                                                Estimates
·:'                                                                  Total
                                 Customer                                          Retalna9e       and Trade

      Current
      CC Telge Road, LP                                        $      96,278                   $      96,278

      City of Tomball                                              1,418,566   $     500,866         917,700

      CW SCOA West. LP                                              423,297          292,547         130,750

      Fort Bend County                                               787,430         450,470         336,960

      GR-M1. Ltd                                                     64,926                           64,926

      Harper Brothers Construction, LLC                              179,452                         179,452

      Harris County                                                1,041,878        511,334          530,544

      JH Navasota Development                                        111,373                         111,373

      Nash Cinco NW, LLC                                            649,081           63,563        585,518

      Smith and Company                                            1,065,260        129,020         936,240

      All others each less than $50,000                             171,259          31,699         139,560

      Subtotal                                                     s,oos.aoo       1,979.499       41029.301
      !,.Qng-Term
      Harris County Improvement District No. 18                     302,909          50,000         252,909

      Total                                                    $ 6.311 709     i   ~.229.499   !   4.,§,!210
      See notes to financial statements




                                            HCCl-CONFto&NTIAL-AAA-PROTECTIVE ORDER-002109
      Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 24 of 32




                                 A9ed Estimates and Trade
    O· 30             31. 60                 61-90          91   -120       6ver120
     Days              Days                  Days            Days            Days


                                                                        $    96,278

$   345,812      $      11,535         $    560,353

                                                                            130,750

     80,526           256,434
                                                                                      J
                                                                             64,926
                                                                                      i
                                                                                      :
                                                                            179,452

                                            501,408                          29.136

    111,373

     21,942           497,439                66,137

    160,027           681,234                94,979

      6,819            39,861                                                92,880

    726,499          1.486.503             11222.877                        593 422
                                                                                      "
                                                                            252,909   :



$   72~,49~     i    1.~~.~Q3          i   1!~2,!§77                    ~   6461~~1




                                 HCCl-COWFIDENTIAL-AAA-PROTECTIVE ORDER-002110
         Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 25 of 32



                                  HASSELL CONSTRUCTION COMPANY, INC.
                                            NOTES PAYABLE
                                             JUNE 30, 2016

                                              Payments                          Nel                           Non-
                                              IMluding           Payments     Balance        Current         Current
          Pa~able   to and collateral          Interest          Remainina     Due           Amount          Amount

Long-term debt:

Capital One Equipment Leasing and
Finance
   Peterbnt tractor                       $     3,334                5   $      15.~60 $      15,460

CommunityBank of Texas
  Ford F550                                     1,729                4          6,452          6,452
  Peterbilt 337                                 1,941               12         22,586         22,586
  Line of credit
      Accounts, instruments and chattel
     paper, general intangibles and
     other rights to payment, a
     certificate or deposit, and
     eligible equipment                                   (2)                3,813,711                  $ 3,813,711
                                                3,670                        3.~42.749        29,038        3,813.r!L
GE Capital
   Planer                                       2,557 (1)           10         25,563         25,563

Komatsu Financial
  D39PX-23 crawler dozer                        2,767 (1)           22          60,863        33,209           27,674
  PC68MR-8 hydraulic excavator                  2,719     (1)       7           19,031        19,031
  WA200-6 wheel loader                          2,804     (1)       22          61,694        33,652           28,042
  021 P-8 crawler dozer                         2,589               2            4,858         4,858
  061PX-23 crawler dozer                        4,151     {1)       43         178,466        49,810         128,676
  061 PX-23 crawler dozer                       4,151     (1)       43         178,486        49,810         128,676
  PC240LC-10 hydraulic excavator                3,839     ( 1)      43         165,098        46,074         119,024
  WA20CJ..7 wheel loader                        2,984     (1)       43         128,295        35,803          92,492
  WA200-7 wheel loader                          3,178     (1)       43         136,662        38,139          98,523
  PC240LC-10 hydraulic excavator                3,571     (1)       43         153,550        42,851         110,699
                                               32.753                        11087.043       353,23.f        733,806

Wells Fargo Equipment Finance
   Various equipment                            4,565               7          31,572         31,572

                                          $    46,679                    $ 5,QQ2,3§7     ~   454,~ZO    I   4,547,~17

(1) Non-interest bearing note
(2) Guaranteed by the principal stockholder

See notes to financial statements




                                          HCCl-CO~lOENTIAL-AAA-PROTECTIVE OROER-002111
          Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 26 of 32



                            HASSELL CONSTRUCTION COMPANY, INC.
                        RECONCILIATION OF CONTRACT REVENUE AND COST
                              FOR THE YEAR ENDED JUNE 30, 2016

                                                                                         Field
                                                   Revenue              Cost             Profit

Contracts in progress                         $    89,766,896   $    84,793,186     $   4,973,710

Completed contracts                                31,230?02        26,4971008          2.?33,694

                                                  120,997,598       113,290,194         7,707,404

Less contracts brought foiward                    94,733,424        88,750,112          5,983,312

                                              $   2~ 1 ~~~.lM   I   ..2.4.540,0~2   m   1.124.~~~

See notes to financial statements




                                    HCCl-CON!=IDENTIAL-AAA-PROTECTIVE ORDER-002112
              Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 27 of 32



                                          HASSELL CONSTRUCTION COMPANY, INC.
                                                CONTRACTS IN PROGRESS
                                                     JUNE 30, 2016

                                                                       Cost        Estimated     Estimated
                                                      Amended        Incurred       Cost To        Total
         Job No.       Customer/Oescrielion           Contract       To Date       Comelete        Cost
    '
    ~    10-27 Hassell Management Services, LLC
    ~             Holland Ridge                 $     1,390,000 $    1,254,150 $     120,850 $    1,375,000
    i

    .
    ;
    I

    I
         11-18 Harris County Improvement
               District No. 18
    !'            Springwoods Village Parkway,
    i
    I
    ;                  Phase II                      14,861,500     14,871,991        43,709     14,915,700
    I
    I
    I
         11-20 Texas Department of Transportation
                  FM 1774, Montgomery County         15,121,100     13,903,281      159,319      14,062,600
 II      12-08 Harris County
         12-22    Transtar emergency building
    I                 and parking lot                10,437,600     11,057,071       22.529      11,079,600

 I
 i
         12-17 Texas Department of Transportation
                  US 59 frontage road
                     Harris County                   20,106,900     17,231,661      361 ,839     17,593,500
i
I
I
         13-06 Texas Department of Transportation
                   Staffordshire Road
I                     Fort Bend County                3,831 ,900    3,518,582            18       3,518,600
I
~
!l       14-02 City of Tomball
                   Tomball Medical Complex Drive      6,127,500     5,237,821       376,179      5,614,000
I~       14-12 CC Telge Road, LP
~
                 Willowcreek Ranch
'                    Sections 4 and 6                 1,057,000       905,661        24,439        930,100
i
I
I
         14-17 Fort Bend County
                  Golfview, Section 2                 4,525,200     4,558,418       193,482      4,751,900
i~
         15-01 CW SCOA West, LP
~
'·>
>
                 Towne Lake, Section 35               2,190,100     1,989,736           164      1,989,900
~~       15-02 Harris County MUD No. 501
~                 Towne Lake. Section 40              1,202,800       969,253        68,247      1,037,500
~
         15-05 Smith and Company
f
~
                  League Line Road extension          3,856,500     2,536,924       971,476      3,508,400
~
~
~
         15-06 Caldwell Watson Development, Inc.
~
l                 Willowcreek Ranch Lodge              209.200        152,795        25.705        178,500
~
!        15-07 Harper Brothers Construction, LLC
~
~                 City of Sugar Land
l>                    Brazos River Park               1,734,800     1,454,413        38,087      1.492,500
~
~        15-09 GR-M1, Ltd.
I
~
                   Meridiana, Section 4                955,300        758,572        52,928        811,500


I~                                            HCCl-CONFiet:NrtAL-AAA-PROTECTIVE ORDER-002113
             Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 28 of 32




    Estimated                         Revenue
                                       Earned            Bllllngs           Work in         Advance
      Field            Percent                                              Progress         Billings
    Profit (Loss)      Complete       To Date            To Date


                                  $    1,267,819     $   1,247,325      $     20,494
$       15,000           91.21




                                      14,817,791         14,635,307          182.484
        (54.200) (2)     99.71

                                      14,950,232         14,806,266          143,966
     1,058,500           98.67



                                      10,415,071         10,226,671          168,400
       (642,000) (2)     99.80


                                      19,692,698         19,676,910           15,788
     2,513,400           97.94



                                       3,831,900          3,626,824          205,076
        313,300         100.00

                                       5,716,958          5,648,866           68,092
        513,500          93.30


                                       1,029,201            s62,n1             66,424
        126,900          97.37

                                       4,331,718          4,517,574                     $     185,856
       (226,700) (2)     95.93


                         99.99          2, 189,881        2,163,329            26,552
        200,200

                                        1,123,656          1,202,767                           79, 111
        165,300           93.42


                                        2,788,635          3,225,488                          436,853
        348,100           72.31

                                          179,075            209, 104                           30,029
          30,700          85.60


                                        1,690,563          1,734,774                            44,211
        242,300           97.45

                                          893,014            955,254                            62,240
         143,600          93.48


                                           HCCl-CO~IDENTIAL-AAA-PROTECTIVE ORDER-002114
     Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 29 of 32




                                 HASSELL CONSTRUCTION COMPANY• INC.
                                      CONTRACTS IN PROGRESS
                                            JUNE 30, 2016

                                                                       Cost           Estimated        Estimated
                                                  Amended            Incurred          Cost To           Total
Job No.        Customer/Desc.!!2,~ion             Contract           To Date          Com21ete           Cost

15-10 City of Tomball
          Tomball Business Part<                   4,898,600         3,578,232          821,768         4,400,000

16-01 Nash FM 529, LLC
         Elyson, Section 5                           649,800             596,456         17,642          614,100

16-02 JH Navasota Development
         Pine Lakes Estates                        1,225,000             210,311        928,989         1,139,300

16-03 Nash FM 529, Ll.C
         Elyson construction trailer site        ~13,8_00                  7,856        284,144          292,000

                                             $    El~ ~~.§QQ   I   a~.ZE!;l l~     I ..4.511,514   !   ~~1304,7~0

(1) No field profit is recognized on contracts less than 15% complete

(2) 100% of estimated loss is recognized at the time it is anticipated

See notes to financial statements




                                        HCCl-CONFt~TIAL-AAA-PROTECTIVE ORDER-002115
           Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 30 of 32




     Estimated                       Revenue
       Field        Percent          Earned           Billings         Work in        Advance
    Profit (Loss)   Complete         To Date          To Date          Progress        Billings


       498,600       81.32            3,963,542        4,368,454                      384,912


        35,700       97.13             631, 151         635,628                          4,477


        85,700       18.46             226,135           111,373        114,762


        21,800        2.69 (1)           7,856                            7,856

$    5,3~~.~oo                   $   ~~.Z6~.a2§   ~   a~.2~4.a~1   i   l.~~9.2i4   ~ 1,,~7.~89




                                        HCCl-CdNPIDENTIAL-AAA-PROTECTIVE ORDER-002116
. ..   ..   Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 31 of 32
               Case 19-03452 Document 1-25 Filed in TXSB on 05/03/19 Page 32 of 32
'   .

                                    HASSELL CONSTRUCTION COMPANY, INC.
                                           COMPLETED CONTRACTS
                                      FOR THE YEAR ENDED JUNE 30, 2016

                                                                                              Field Profit {Loss~
Job No               Customer/Description                 Revenue            cost            Amount         f:iercent

15-12 Terrabrook Eagle Springs, LLC
         Eagle Springs, Section 51                          841,583          708,418         133,165         15.82

         Prior year closed jobs, miscellaneous small
             jobs, and master service contract              343.173          230,927         112,246

         Over-allocated job costs and reimbursed
           bond fees and insurance premiums                                 ~130,299l        }30,299

                                                       $ 31,230.70i   ~   ,~.4~7,QQ8    1   2.z~a.~~~          ~. 75

See notes to financial statements




                                                HCCl-edr'IFIDENTIAL-AAA-PROTECTIVE ORDER-002118
